Name: Commission Regulation (EEC) No 3242/80 of 15 December 1980 authorizing the conclusion of long-term private storage contracts for grape must and concentrated grape must in respect of the 1980/81 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 12 . 80 Official Journal of the European Communities No L 341 / 11 COMMISSION REGULATION (EEC) No 3242/80 of 15 December 1980 authorizing the conclusion of long-term private storage contracts for grape must and concentrated grape must in respect of the 1980/81 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2930/80 (2), and in particular Articles 8 (3) and 9 (5) thereof, Whereas Commission Regulation (EEC) No 3243/80 (3 ) authorized the conclusion of long-term private storage contracts for certain table wines for the 1980/81 wine year ; whereas the condition laid down in the second indent of Article 8 (2) of Regulation (EEC) No 337/79 for authorizing the conclusion of long-term storage contracts for grape must and concentrated grape must is therefore fulfilled ; Whereas Article 9 (4) of Regulation (EEC) No 337/79 provides that, for long-term contracts , the amount of the aid may be increased by up to 20 % ; whereas, in view of the considerable risks to which must is subject during a long period of storage, provision should be made to increase by 20 % the rates of aid specified in Article 1 1 of Commission Regulation (EEC) No 2600/79 (4), as amended by Regulation (EEC) No 2252/80 (5 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , HAS ADOPTED THIS REGULATION : Article 1 Long-term storage contracts may be concluded for grape must and concentrated grape must . Article 2 For the storage contracts referred to in Article 1 , the amount of aid as specified in Article 1 1 of Regulation (EEC) No 2600/79 shall be increased by 20 % . Article J Short-term storage contracts concluded before the date of entry into force of this Regulation shall , at the request of the party concerned, be terminated in respect of those quantities for which , at the time of such termination that party enters into a long-term storage contract . In this event , for the quantities thus placed under a long-term storage contract , entitlement to short-term storage aid shall not be lost in respect of the period during which they were the subject of the short-term contract . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 54, 5 . 3 . 1979 , p. 1 . ( 2 ) OJ No L 305, 14 . 11 . 1980, p. 1 . ( 3 ) See page 12 of this Official Journal . (4 ) OJ No L 297, 24 . 11 . 1979 , p . 15 . (5 ) OJ No L 227, 29 . 8 . 1980 , p. 10 .